DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/03/2022. 
The Examiner acknowledges the preliminary amendment filed on 10/03/2022 in which amendments were submitted. 
Claims 21-39 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 06/13/2022 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-28, 30-31, and 33 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0366213 A1 to ZHOU (“Zhou”) in view of U.S. Patent Application Publication 2006/0255683 A1 to Suzuki et al. 


Regarding Claim 21 and similarly recited Claim 30, (New) Zhou generally discloses a computer-implemented method for generating haptic feedback sequences during a gameplay session of a game application, the method comprising:
a system comprising: at least one hardware processor configured with machine-readable instructions executable on a computing device that configure the at least one hardware processor to (figs. 1A-1G, fig. 4, paragraph [0007], [0023] discloses device with one or more processors):
by a computing system comprising at least one hardware processor configured with computer executable instructions (figs. 1A-1G, fig. 4, paragraph [0007], [0023] discloses device with one or more processors), 
executing an instance of a gameplay session of a game application, the instance of the gameplay session comprising a virtual environment (paragraph [0033]-[0034] discloses a plurality of game objects displayed in an interaction region 102 in a virtual game environment; FIG. 1A illustrates a user interface (e.g., game user interface 104) of an application (e.g., a gaming application) that executes on device 100.  User interface 104 of the gaming application includes an interaction region 102 (e.g., a virtual game environment, such as an animated game scene in which one or more game objects are present) that occupies all or a sub-portion of game user interface 104.  In some embodiments, as shown in FIG. 1A, during active gameplay, interaction region 102 is displayed in a full-screen content display mode or full-screen gaming mode,); 
generating an in-game event within the virtual environment comprising outputs associated with the in-game event displayed to a user, wherein the outputs indicate one or more input controls a user can actuate in response to the in-game event (figs. 1A-1Q, paragraphs [0036]-[0039] discloses button 114 is displayed at a predefined location in user interface 104, either outside of the interaction region or overlaid on the interaction region.  In some embodiments, button 114 has a corresponding reactive region 116, and a contact detected within the reactive region of button 114 activates the button, and causes display of a corresponding effect selection panel (e.g., effect selection panel 118 in FIG. 1C).  In some embodiments, effect selection panel 118 remains displayed after lift-off of the contact (e.g., the effect selection panel 118 can be displayed in response to a tap input on button 114); 
transcribing the one or more input controls displayed to the user into one or more haptic feedback sequences, wherein the one or more haptic feedback sequences comprise a series of signals that uniquely identify each of the input controls (figs. 1A-1Q, paragraphs [0026], [0029], [0036]-[0039]). 

However, Zhou does not explicitly disclose: 
sending the one or more haptic feedback sequences to at least one input device, wherein the series of signals of the one or more haptic feedback sequences are configured to actuate at least one haptic actuator on the at least one input device.  

In a related invention, Suzuki discloses sending the one or more haptic feedback sequences to at least one input device, wherein the series of signals of the one or more haptic feedback sequences are configured to actuate at least one haptic actuator on the at least one input device (figs. 3-4, 14-15, paragraphs [0014], [0083]-[0086], [0099]-[0101]). 

Zhou generally discloses an electronic device with a display and a touch-sensitive surface displays an 
interaction region that includes one or more objects; while displaying the interaction region, the device displays an effect selection panel that includes effect selection affordances that correspond to different predefined effects, and detects a sequence of one or more inputs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and include the haptic controller device as disclosed by Suzuki to provide a method of transmitting messages using the haptic feedback controller and providing more realistic feedback from the gaming system, which makes games more realistic and exciting (Suzuki, paragraph [0086]). 


Regarding Claim 22 and similarly recited Claim 31, (New) Zhou in view of Suzuki discloses the method of claim 21 further comprising: 
generating text within the virtual environment (Suzuki, paragraphs [0099]-[0101]); 
translating the text to Morse code (Suzuki, paragraphs [0099]-[0101]); and 
transcribing the Morse code into one or more Morse haptic feedback sequences (Suzuki, paragraphs [0099]-[0101]).  

Regarding Claim 23, and similarly recited Claim 33, (New) Zhou in view Suzuki discloses the method of claim 22 further comprising determining an order for the one or more haptic feedback sequences and the one or more Morse haptic feedback sequences to be sent to the input device (Suzuki, paragraphs [0086], [0099]-[0101]).  

Regarding Claim 25, and similarly recited Claim 34, (New) Zhou in view of Suzuki discloses the method of claim 21 further comprising inserting one or more transitional haptic feedback sequences between each of the one or more button haptic feedback sequences (Suzuki, figs. 3-4, 14-15, paragraphs [0086], [0093]-[0096], [0098]-[0101]).  

Regarding Claim 26, and similarly recited Claim 36, (New) Zhou in view of Suzuki discloses the method of claim 21, wherein a full haptic sequence is sent to a plurality of input devices operating in conjunction with the computing device executing the game application (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096], [0098]-[0101]).  

Regarding Claim 27, and similarly recited Claim 37, (New) Zhou in view of Suzuki discloses the method of claim 21, wherein the haptic feedback sequence comprises machine readable instructions for physically rotating one or more actuators in the input device (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096], [0098]-[0101]).  

Regarding Claim 28, (New) Zhou in view of Suzuki discloses the method of claim 21, wherein the input device is a controller device (Zhou, fig. 1).  

Regarding Claim 35, (New) Zhou in view of Suzuki discloses the system of claim 30, wherein the haptic feedback sequences comprises machine readable instructions for actuating a first haptic actuator on the input device and the transitional haptic feedback sequences comprises machine readable instructions for actuating a second haptic actuator on the input device (Suzuki, figs. 3-4, paragraphs [0073], [0095]).  

Regarding Claim 38, (New) Zhou in view of Suzuki discloses the system of claim 30, wherein the haptic feedback sequence comprises machine readable instructions for actuating a plurality of haptic actuators on the input device (Suzuki, figs. 3-4, 14-15).  

Regarding Claim 39, (New) Zhou in view of Suzuki discloses the system of claim 30, wherein the instance of the gameplay state of the game application is a shared state of the game application executing on multiple computing devices (Zhou, paragraphs [0037]-[0039]).

Allowable Subject Matter
Claims 24, 29, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 21-39 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715